DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Election/Restrictions
Applicant’s election without traverse of Group I, Species A and F (Claims 14-20, 22, 24-27) in the reply filed on 14 March 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20, 22, 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not describe or define a reaction product form a Maillard reaction, nor the meets and bounds of a Maillard reaction and its relevance to this invention.  In addition, the specification does not support the claimed values and ranges in claim 14 of less than or equal to 0.01%; Claim 17 less than 0.005%; Claim 19 range of 2 to 10% (specification only goes down to 4% and up to 9%); Claim 22 from 73% to 96%.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20, 22, 25, 26, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 24 each refer to a product of a Maillard reaction.  This reference renders the claim indefinite since it does not explicitly present the meets and bounds of the claim limitation, it doesn’t identify a specific composition, chemical or ratio.  It is unclear what this reaction is and how it pertains to the make up of the growing medium.
Claim 26 use the term “essentially” which is indefinite language.  It is unclear what specific amount applicant is claiming.  Clarification and correction are requested.
Claims 15-20, 22, 25, 27 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
14, 15, 16, 17, 18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Pub. No. 2007/0027283 to Swift et al.
Regarding Claims 14, 15, 16, 17, 18, 24, Swift teaches a hydroponics growing medium comprising mineral fibers and an organic binder (Swift paragraph [0008] fiberglass; [0016] glass fibers, [0018] cellulose fibers) and a phenol content of less than or equal to 0.01% by weight (Swift teaches the absence of all phenol, thus teaching 0%, abstract, paragraphs [0005] and [0006]), and in which the organic binder is based on a reducing sugar and includes at least one reaction product from a Maillard reaction (Swift paragraph [0010], [0017], Fig. 2, melanoidins, [0048]) and the hydroponics growing medium having a weathered interlaminar strength of at least 4, 5, 7.5 kilopascals (Swift paragraph [0082], [0091] table 3, table 5, table 8, Swift teaches over 4kpa satisfying the claim limitation; weathered strength is merely a physical property and applicant hasn’t claimed amounts of binder nor a ratio of fiber to binder; applicant hasn’t claimed a specific fiber nor the thickness of the medium).  
Regarding Claim 25. Swift teaches the organic binder comprises a product of a reaction of citric acid, ammonia and dextrose. (Swift paragraph [0099], [0057], [0047], [0075], [0079], [0081])
Regarding Claim 26, Swift teaches organic binder is a product of a reaction between reactants derived essentially from natural and sustainable raw materials. (Swift paragraph [0099], [0057], [0047], [0075], [0079], [0081])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PCT WO 2004/098270 to Hurley et al and U.S. Patent Pub. No. 2007/0027283 to Swift et al.
Regarding Claim 27, Hurley teaches the method of growing a plant in a fiberglass medium (Hurley page 2 line 25) and teaches it is not desirable to have phenol, but is silent on the medium of claim 14.  However, Swift teaches a medium of claim 14. Swift teaches a hydroponics growing medium comprising mineral fibers and an organic binder (Swift paragraph [0008] fiberglass; [0016] glass fibers, [0018] cellulose fibers) and a phenol content of less than or equal to 0.01% by weight (Swift teaches the absence of all phenol, thus teaching 0%, abstract, paragraphs [0005] and [0006]), and in which the organic binder is based on a reducing sugar and includes at least one reaction product from a Maillard reaction (Swift paragraph [0010], [0017], Fig. 2, melanoidins, [0048]) and the hydroponics growing medium having a weathered interlaminar strength of at least 4, 5, 7.5 kilopascals (Swift paragraph [0082], [0091] table 3, table 5, table 8, Swift teaches over 4kpa satisfying the claim limitation; weathered strength is merely a physical property and applicant hasn’t claimed amounts of binder nor a ratio of fiber to binder; applicant hasn’t claimed a specific fiber nor the thickness of the medium).  
It would have been obvious to one of ordinary skill in the art to modify the teachings of Hurley with the teachings of Swift at the time of the invention to reduce the phenol environmental issues as taught by Swift.  The modification is merely the simple substitution of one known fiberglass medium for another to obtain predictable results.

s 19, 22, and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2007/0027283 to Swift et al.
Regarding Claims 19 and 29, Swift teaches the hydroponics growing medium comprises values within the claimed range of 2 to 10% by weight of the organic binder, greater than 4% (Swift paragraph [0019],examples 1-13) , but is silent on the explicit range.  However, Applicant does not provide criticality for the claimed range in the specification.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Swift at the time of the invention as a mere engineering design choice derived through routine tests and experimentation to optimize the outcome and adjust for different desired and obvious physical properties.
Regarding Claim 22, Swift teaches a large presence of reducing sugar (Swift paragraph [0048] and [0051]) in the organic binder is based on binder reactants of which the reducing sugar makes up, but is silent on explicitly teaching the range from 73% to 96% by dry weight.  However, applicant does not provide criticality for the claimed range in the specification.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. It would have been obvious to one of ordinary skill in the art to modify the teachings of Swift at the time of the invention as a mere engineering design choice derived through routine tests and experimentation to optimize the outcome and adjust for different desired and obvious physical properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art of record is a teaching of the general knowledge in the art of binder compositions applied to mineral fibers: European Patent EP 1382642 and U.S. Patent No. 6,562,267.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



22 March 2022